DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered. 

Claim Status
Claims 2-3, 9-10, 12-13, 15-17, 19-29, 32-35, 38-42, and 45-51 are canceled. 
Claims 4-8, 11, 30-31, and 44 are withdrawn.
Claims 1, 14, 18, 36-37, and 43 are under examination.

Priority
Applicant’s Arguments: The Examiner has alleged that the claims are not entitled to the priority date of September 30, 2015, because the current application does not provide adequate support and the priority application, Application No. 62/235,486, does not provide any more information regarding the claimed invention than the current 
Examiner’s Response to traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  As discussed infra, the claims still fail the written description requirement since they contain new matter and so priority before 09/30/2016 is not granted at this time for the reasons of record.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021, 05/04/2021, and 06/11/2021 are being considered by the examiner. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 14, 18, 36-37, and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1, 14, 18, 36-37, and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s arguments.  

Double Patenting
The rejection of claims 1, 18, 36-37 and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10400038 in view of Hammond (US2008/0044413, published 02/21/2008, previously cited), Sirbasku (US2002/0006630, published 01/17/2002, previously cited), Platz (US6165463, published 12/26/2000, previously cited), Hein (US7311912, published 12/25/2007, previously cited), Hiatt (US2005/0202026, published 09/15/2005), Davis (US2004/0005318, published 01/08/2004, previously cited), and Salcedo (US2005/0129616, published 06/16/2005) is withdrawn in view of Applicant’s filing of a terminal disclaimer. 

New Objections
Specification
The disclosure is objected to because of the following informalities: At paragraph 0069, on Pg. 15, in Table 1 on page 24, in Table 2 on page 29, in Table 3 and page 31, on pages 31-32, in Table 4 on page 33, in Table 5, on page 33, and in Table 6 on page 34 sequences are described by reference to Genbank Accession Nos., which are subject to change, rather than to sequences set forth in the specification. All such sequences in the specification, listed here or not, should be replaced by sequence identifiers. The use of Genbank Accession Nos. is an improper incorporation by reference, since the information required to describe and enable the required sequences is found in the NCBI database, extraneous to the application.  Furthermore, since the NCBI sequences are not .  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 18, 36-37, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Line 6 therein recites “and/or” which allows for one binding moiety to be attached at both termini of SEQ ID NO.1  Such an embodiment was not taught in the original disclosure.  This circular protein was not contemplated for use in the claimed invention.  Therefore, the wording of claim 1 goes beyond Applicant’s originally taught invention and contains new matter.
Similarly, line 7 recites “and/or” which allows for the binding moiety to be a circular protein with SEQ ID NO. 1 therein and further attached to SEQ ID NO. 1 between 92-101.  Three attachment points simultaneously used are thus present in this embodiment for one binding moiety.  Such a structure was not contemplated in the original disclosure and so the claims contain new matter for this reason also.
Taken together, all claims above contain these new matter elements and are rejected here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 18, 36-37, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “five IgM”.  This gives the claims multiple interpretations.  First, it could be five IgM antibodies.  Second, it could modify the monomers further recited in the claim.  The presence of multiple interpretations renders the claims indefinite.  Furthermore, it is not clear if five modifies IgG/IgM.  It could or it could not and so this also gives the claims multiple interpretations and renders the claims indefinite.  
Similarly, claim 1 recites two IgA, it is not clear if this refers to the monomers or if there are two IgA antibodies.  The presence of multiple interpretations renders the claims indefinite.  Also, it is not clear if two modifies IgG/IgA or not.  This also gives the claims multiple interpretations and renders them indefinite.  It is recommended that all adjectives and descriptive phrases immediately precede what they modify for clarity.
All claims also recite IgA and IgM, these terms have special definition on pages 11 and 10 respectively.  There, the definitions that must be incorporated into the claims contain narrow embodiments of the terms using the phase such as which then provides PCT documents with what is to be included after such as.    These phrases in the definition, which is then incorporated into the claims renders all claims indefinite since it puts the narrow embodiments of the such as phrases above into the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite IgM and IgA and the claims also recites such antibodies from two PCT applications, which are the 
Claim 1 is further rendered indefinite by most uses of “and/or”.  The two such phrases that fall between C and N termini give the claims multiple structural interpretations.  First, the and embodiment could indicate a circular protein with the adducts joined and both termini.  Second, they could indicate that multiple binding moieties or SEQ ID NO. 1 peptides are used in the embodiments.  Yet, only one of each is indicated for use in the claims.  The presence of multiple and very different structural interpretations renders the claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 18, 36-37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister (US2009/0022738, published 01/22/2009, previously cited), in view of Rother (US2013/0189258, published 07/25/2013, previously cited), Hammond (US2008/0044413, published 02/21/2008, previously cited), Platz (US6165463, published 12/26/2000, previously cited), Hein (US7311912, published 12/25/2007, previously cited), Hiatt (US2005/0202026, published 09/15/2005, previously cited), Triebel (US2015/0259420, published 09/17/2015 with priority to 03/14/2014, previously cited), and Salcedo (US2005/0129616, published 06/16/2005, previously cited).  
This rejection was first made in the office action dated 03/26/2020 and is remade here owed to Applicant’s broadening of claim 1.  Specifically the claims now recite attachment of the binding moiety to either termini of SEQ ID NO. 1.  This is standard practice in this art, to recombinantly attach two peptides at their termini and so it is obvious as further discussed infra.
Hofmeister teaches cytotoxically active CD3 binding constructs comprising two binding domains (Abstract).  These can be used to make pharmaceutical compositions for the treatment of disease (Abstract).  They teach that lymphomas and specifically non-Hodgkin’s B-cell lymphoma can be treated with a bispecific construct directed against human CD3 and CD20 (0051).  
They do not teach that this bispecific construct can be a dimeric IgA.

Hammond teaches a bispecific single chain antibody that binds to the T-cell antigen CD3 and EphA2 receptor (Abstract).  These antibodies can be used to treat cancer (Abstract).  Such antibodies bind to human CD3 of the signal-transducing complex of the TCR on T cells and an antigen on target cells (0007).  This causes T cell activation (0007).  They tether T cells and target cells (0008).  This crosslinking causes target cell lysis (0008-0009).  Their bispecific antibody can be of an IgA type (0039).  The source of the EphA2 binding domain can be from an IgA antibody (0159).  Also, the CD3 binding domain can be from an IgA antibody (0178).  Thus, the art was well-aware of bispecific CD3 binding agents to treat cancer that utilize the IgA format.  
Taken together, it would have been obvious to one of ordinary skill in this art to produce an IgA antibody that is bispecific for CD20 and CD3 for use as a lymphoma treatment as discussed by Hofmeister above.  IgA molecules form dimers as is known in this art.  Therefore, use of this format would be for the advantage of increasing the avidity of the bispecific molecule of Hofmeister to lymphoma cells. It would have been obvious to one of ordinary skill in this art to use a dimeric IgA structure with one IgA molecule therein binding CD20 and the other binding CD3.   Compared to the molecule of Hofmeister (bispecific scFvs at 0018, 0023, and 0040), this doubles the binding sites for both targets (increases avidity).  This would obviously facilitate cross-linking of T cells and target lymphoma cells, improving therapeutic efficacy of the bispecific antibody.

Platz teaches that IgA is a dimer stabilized by J-chain.  Therefore, one of ordinary skill in this art recognized J-chain is a benefit to the dimer of IgA and would stabilize and increase the efficacy of the obvious molecule above.  
In addition, one of ordinary skill in this art would recognize J-chain as a peptide that would allow for conjugation of other antigen binding domains to the obvious dimer above.  
Hein teaches a biological agent linked to a targeting molecule comprising J chain (claim 1).  The biological agent can be an antibody (claim 10).  The J-chain can comprise an Ig heavy chain (claim 12).  In a preferred embodiment, their targeting molecule comprises a native J chain sequence or a variant thereof (Column 5, Paragraph, final).  This targeting molecule can also contain portions of an IgA molecule (Column 6, Paragraph, third).  The variant J-chain may contain other sequences that add properties to the native J-chain, such as addition of one or more protein domains to the N- and /or C-terminus of native J-chain (Column 7, Paragraph, third).  Their targeting molecules can comprise immunoglobulin sequences, including those from IgA linked by peptide bonds (Column 9, Paragraph, fourteenth).  Their targeting molecule fusion protein can contain linker sequences (Column 11, Paragraph, third).  The targeting molecule can be linked to an Fv or single chain binding domains at the N- or C-terminus (Column 11, Paragraph, third).  The targeting molecule can be conjugated to a Fab also (Column 18, Table 1, Combination 1 and Column 17, Table 1, Combination 11).

The versatility of J-chain conjugation at its termini is further supported by Hiatt who teaches a J-chain with antigen binding domain attached (Claims 92-94).  They state that an antibody heavy chain, light chain and J-chain can be in one polypeptide (0139).  Importantly, the authors above would not teach J-chain fusions that have non-functional J-chains.  There would be no point in J-chain use if this were the case and so one of ordinary skill in this art would view the J-chain conjugates above as functional with respect to J-chain properties.   
Taken all together, it would have been obvious to include on the anti-CD20/CD3 dimeric IgA above a J-chain for stability and conjugated to said J-chain, an antigen binding antibody fragment or antibody specific to CD20, CD3, or other lymphoma-treating target, since it too can be used to treat lymphoma and it will facilitate T cell activation and redirected cancer cell lysis.  For example, Triebel teaches use of an anti-CTLA4 antibody prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  It is equally obvious to combine three antibody binding domains into one therapeutic protein in order to treat a disease for which all three are taught to treat.  The obvious molecule above will be used in a pharmaceutical composition like that of Hofmeister as is standard practice in this art.
With respect to the sequence of J-chain used in the obvious molecule, Salcedo teaches mature J chain comprising their SEQ ID NO. 67 (0042), which is identical to instant SEQ ID No. 1.  This sequence of Salcedo is obvious to use in the dimeric IgA /J-chain fusion above against CD20, CTLA4 and CD3 since it is a functional J-chain sequence taught in the art.  
With respect to claim 43, no one of ordinary skill in this art would use a non-effective amount of the obvious molecule and so effective amounts are obvious.  Also, it is standard practice to administer therapeutic antibodies in water/saline which is a 
Thus, the combined teachings of the art above renders the instant claims above obvious and they are rejected here.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/Michael Allen/Primary Examiner, Art Unit 1642